Name: Commission Regulation (EU) 2016/114 of 28 January 2016 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2017 list of target secondary variables on health and children's health (Text with EEA relevance)
 Type: Regulation
 Subject Matter: information and information processing;  social framework;  economic analysis;  demography and population;  health
 Date Published: nan

 29.1.2016 EN Official Journal of the European Union L 23/40 COMMISSION REGULATION (EU) 2016/114 of 28 January 2016 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2017 list of target secondary variables on health and children's health (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(f), in combination with Article 15(1), thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of European statistics on income and living conditions, in order to ensure that comparable and up-to-date cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion are available at national and Union level. (2) Pursuant to point (f) of Article 15(2) of Regulation (EC) No 1177/2003, implementing measures should be adopted each year to specify the target secondary areas and variables to be included that year in the cross-sectional component of EU-SILC. Implementing measures specifying the target secondary variables and their identifiers for the 2017 module on health and children's health should be adopted. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The list of target secondary variables and identifiers for the 2017 module on health and children's health, part of the cross-sectional component of EU-SILC, shall be laid down in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 3.7.2003, p. 1. ANNEX For the purposes of this Regulation, the following units, modes of data collection, reference periods and data transmission apply: 1. Units The target variables relate to different types of units: information on financial burden applies at household level and refers to the household as a whole; information on health is to be provided for each current household member or, if applicable, for all selected respondents aged 16 and over; information on general health and limitation in activities because due to health problems is to be provided for each child aged 0-15; information on unmet need for dental or medical examination or treatment for children applies at household level and refers to all children aged 0-15 living in the household as a whole; age refers to the age at the time of the interview. 2. Modes of data collection For variables applying at household level the mode of data collection is personal interview with the household respondent. For variables applying at individual level, the mode of data collection is personal interview with all current household members aged 16 and over or, where applicable, with each selected respondent. For children's variables, the mode of data collection is personal interview with the household respondent. Given the type of information to be collected, only personal interviews (proxy interviews as an exception for anyone temporarily absent or incapacitated) are acceptable. The body mass index (BMI) variable can be computed from height and weight collected during the interview or directly collected from the interviewee using a show card. Only the BMI value has to be transmitted to Eurostat. 3. Reference period The target variables relate to the different types of reference period: current reference period for the BMI variable, the general health for children and the limitation in activities because of health problems for children; a typical week for the variables related to physical activity; a typical week in a given season for the frequency of eating fruit and vegetables; last 12 months for all other variables. 4. Data transmission The target secondary variables should be sent to the Commission (Eurostat) in the household data file (H-file), in the personal register file (R-file) and in the personal data file (P-file) after the target primary variables. Variable identifier Target variable Health HS200 Financial burden of medical care Heavy burden Somewhat burden Not a burden at all HS200_F Filled Missing Not applicable (no one in the household needed medical care) Not applicable (RB010  2017) HS210 Financial burden of dental care Heavy burden Somewhat burden Not a burden at all HS210_F Filled Missing Not applicable (no one in the household needed dental care) Not applicable (RB010  2017) HS220 Financial burden of medicines Heavy burden Somewhat burden Not a burden at all HS220_F Filled Missing Not applicable (no one in the household needed medicines) Not applicable (RB010  2017) PH080 Number of visits to a dentist or orthodontist None 1-2 times 3-5 times 6-9 times 10 times or more PH080_F Filled Missing Not selected respondent Not applicable (RB010  2017) PH090 Number of consultations of a general practitioner or family doctor None 1-2 times 3-5 times 6-9 times 10 times or more PH090_F Filled Missing Not selected respondent Not applicable (RB010  2017) PH100 Number of consultations of a medical or surgical specialist None 1-2 times 3-5 times 6-9 times 10 times or more PH100_F Filled Missing Not selected respondent Not applicable (RB010  2017) PH110 Body mass index (BMI) BMI number PH110_F Filled Missing Not selected respondent Not applicable (RB010  2017) PH120 Type of physical activity when working Mostly sitting Mostly standing Mostly walking or tasks of moderate physical effort Mostly heavy labour or physically demanding work PH120_F Filled Missing Not applicable (not performing any working tasks) Not selected respondent Not applicable (RB010  2017) PH130 Time spent on physical activities (excluding working) in a typical week HH/MM (hours/minutes) per week PH130_F Filled Missing Not selected respondent Not applicable (RB010  2017) PH140 Frequency of eating fruit Twice or more a day Once a day 4 to 6 times a week 1 to 3 times a week Less than once a week Never PH140_F Filled Missing Not selected respondent Not applicable (RB010  2017) PH150 Frequency of eating vegetables or salad Twice or more a day Once a day 4 to 6 times a week 1 to 3 times a week Less than once a week Never PH150_F Filled Missing Not selected respondent Not applicable (RB010  2017) Children's health RC010 General health (child) Very good Good Fair Bad Very bad RC010_F Filled Missing Not applicable (child is more than 15) Not applicable (RB010  2017) RC020 Limitation in activities because of health problems (child) Severely limited Limited but not severely Not limited at all RC020_F Filled Missing Not applicable (child is more than 15) Not applicable (RB010  2017) HC010 Unmet need for medical examination or treatment (children) Yes (there was at least one occasion where at least one of the children did not have a medical examination or treatment) No (the child(ren) had a medical examination or treatment each time it was needed) HC010_F Filled Missing Not applicable (none of the children really needed any medical examination or treatment) Not applicable (no children aged 0-15 in the household) Not applicable (RB010  2017) HC020 Main reason for unmet need for medical examination or treatment (children) Could not afford to (too expensive) Waiting list Could not make the time because of work, care of other children or of other people Too far to travel or no means of transport Other reason HC020_F Filled Missing Not applicable (HC010 not equal to yes) Not applicable (no children aged 0-15 in the household) Not applicable (RB010  2017) HC030 Unmet need for dental examination or treatment (children) Yes (there was at least one occasion where at least one of the children did not have a dental examination or treatment) No (the child(ren) had a dental examination or treatment each time it was needed) HC030_F Filled Missing Not applicable (none of the children really needed any dental examination or treatment) Not applicable (no children aged 0-15 in the household) Not applicable (RB010  2017) HC040 Main reason for unmet need for dental examination or treatment (children) Could not afford to (too expensive) Waiting list Could not make the time because of work, care of other children or of other persons Too far to travel or no means of transport Other reason HC040_F Filled Missing Not applicable (HC030 not equal to yes) Not applicable (no children aged 0-15 in the household) Not applicable (RB010  2017)